Citation Nr: 1720493	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cervical spondylosis with herniated disc C6-C7 as secondary to compression fracture at T12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied service connection for spondylosis with herniated disc C6-C7 as secondary to service connected compression fracture at T12. The claims file was subsequently transferred to the RO in Cleveland, Ohio.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.

The Veteran contends that he has spondylosis with herniated disc C6-C7 which is secondary to his service connected compression fracture at T12. Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As noted in the 2009 rating decision, the RO denied the claim for spondylosis as secondary to compression fracture at T12 because of private treatment records dated July 2009 which reflect the physician opinion that the two conditions were totally unrelated and there was no traumatic disc or ligamentous injury that signified previous injury. Record evidence shows the Veteran is service connected for compression fracture at his T12 area as a result of previous ligamentous injury which occurred in service.

The Veteran contends that his claimed cervical spondylosis is as a result from injury to his back in service and that he has continued to experience back pain from that time to the present. Service records and multiple lay statements in support of his claim are consistent with the Veteran's contention that his duties included training which involved jumping from airplanes. Several lay statements of record further detail hard landings which injured many involved, including the Veteran himself. Post-service record evidence shows the Veteran consistently reporting chronic cervical spine pain.

Further, though the Veteran is claiming that his spondylosis is secondary to his service connected disability, the Board also has a duty to examine his claim on a direct service connected claim. The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2014). Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records are negative for any complaints, findings, diagnoses, or treatment for any cervical spinal disorder. However, since active service, the Veteran has been seen by private medical providers for complaints of cervical spinal pain, specifically for pain at his C6-C7 which he contends is manifest from his duties while in active service. The Board notes that private medical records reflect a current diagnosis of cervical spondylosis with disc protrusion at C5-6 and C6-7 levels. The Veteran underwent surgery for this condition in July 2009 at the urging of his physician. The Veteran has not yet been afforded a VA examination for his claimed cervical spondylosis, and though his private medical records reflect an opinion that his claimed spondylosis is not related to his service connected disability, there is no opinion of record as to nexus between his current spondylosis diagnosis and active service.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. To date, the Veteran has not been afforded a VA examination for his claimed spinal disorder.

In light of the above considerations, the Board concludes that medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for cervical spondylosis at C6-C-7. 38 U.S.C.A. § 5103A (West. 2014). Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full physical evaluation in order to determine the current diagnosis or diagnoses of any cervical spinal disorder found to be present. The examiner must provide a medical nexus opinion with respect to any cervical spinal disorder found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's cervical spinal disorder and must discuss the medical probabilities that any such cervical spinal disorder is related to the Veteran's time in service and that any spinal disorder is related to or aggravated by his service connected compression fracture T12. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his claimed cervical spondylosis C-6 and C-7 disorder. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability. Following completion of the examination and review of the claims file, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spinal disorder is related to or aggravated by his service connected compression fracture T12, and whether it is at least as likely as not (50 percent probability or greater) that his spinal disorder was caused by or otherwise related to service. 

In providing this opinion, the examiner must specifically address the July 2009 private opinion as well as the Veteran's credible statements regarding jumping out of airplanes in service and his contentions that his cervical back pain first developed during service and has continued since then.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

